Citation Nr: 0309435	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.  

2.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had unverified active service from December 1972 
to August 1989 and verified active service from November 1990 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In January 2003, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2), to include scheduling a VA orthopedic 
evaluation in order to determine the current severity of the 
veteran's bilateral chondromalacia of the knees.  However, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit").  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this 
case must be returned to the RO for initial consideration of 
the additional evidence.  The Federal Circuit stated in the 
opinion, "[E]ven though the amendments to § 19.9 may further 
the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis 
added).

According to an April 2003 computer printout from a VA 
medical facility, the veteran did not report for the 
scheduled examination because the veteran had withdrawn his 
claims.  The Board notes that this printout is insufficient 
evidence to establish that the veteran has officially 
withdrawn his claims.  See 38 C.F.R. § 20.204 (2002).  On 
remand, the RO should clarify the veteran's intentions with 
respect to his claims for compensable ratings for his 
chondromalacia of the knees.  The veteran must notify VA in 
writing that he is withdrawing these issues.  If the veteran 
notifies the RO of his withdrawal in writing, the RO should 
take appropriate action.

If, however, the veteran does not withdraw his claims in 
writing, the RO should develop the issues and schedule the 
veteran for another orthopedic examination as set out below.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Clarify with the veteran in writing 
whether he intends to withdraw his claims 
for compensable ratings for 
chondromalacia of the knees.  At the same 
time, notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to all of the issues listed on 
the title page of this action.  He should 
be informed that he has one year from the 
date of the letter to respond, and that 
his appeal will not be adjudicated prior 
to that date unless he informs the RO 
that he has no additional evidence to 
submit or waives the one year time 
period.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet App 183 (2002).   

2.  If the veteran does not withdraw his 
claims in writing, the RO should obtain 
from the veteran the names and addresses 
of any VA and non-VA medical care 
providers who have treated him for his 
claimed disorder on appeal.  After 
securing any necessary release(s) from 
the veteran, the RO should attempt to 
obtain copies of all identified records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  Then, make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examination:  
A)  an orthopedic examination to show the 
nature and extent of disability from the 
veteran's bilateral chondromalacia of the 
knees.  
?	The examiner should be aware that, after 
VA granted service connection for 
bilateral chondromalacia, the veteran was 
involved in a motor vehicle accident in 
March 1998, in which he injured his 
knees. (See medial reports marked in the 
claims folder with green tabs.)
?	The medical evidence subsequent to the 
March 1998 motor vehicle accident is 
ambiguous with respect to the current 
state of the veteran's knees.
?	Recent x-ray studies indicate that the 
veteran may have traumatic arthritis, but 
it is not clear what the trauma is due 
to. (See the report of the VA examination 
conducted in May 2002 marked in the 
claims folder with a yellow tab.)
?	Have the examiner determine the current 
severity of the veteran's service-
connected bilateral chondromalacia.  
?	The examiner must also determine whether 
the veteran's current bilateral knee 
disorder, to include x-ray evidence of 
traumatic arthritis, is due to the 
bilateral chondromalacia; the motor 
vehicle accident; or both.
?	The examiner must provide range of motion 
studies of both knees.
B)  Send the claims folder to the examiner for 
review.

5.  The RO should then readjudicate the 
veteran's claims for entitlement to 
compensable evaluations for 
chondromalacia of each knee, in light of 
the evidence received since the July 2002 
supplemental statement of the case.  If 
the claim is denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including those implementing 
the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




